IN THE
TENTH COURT OF
APPEALS










 

No. 10-05-00088-CR
 
Ex parte David Murphy,
                                                                      Appellant
 
 
 

From the 52nd District Court
Coryell County, Texas
Trial Court # FT-04-15251
 

MEMORANDUM 
Opinion

 




          David
Murphy filed an application for writ of habeas corpus with the trial court
under article 11.07 of the Texas Code of Criminal Procedure.[1]  Because the trial court did not act on the
writ within 20 days, the failure of the court to act constitutes a finding that
there are no controverted, previously unresolved facts which are material to
Murphy’s confinement.  Tex. Code Crim. Proc. Ann. art. 11.07,
§ 3(c) (Vernon Supp. 2004-2005).  At this point, the trial court clerk “shall
immediately transmit to the Court of Criminal Appeals a copy of the
application….”  Id.
          The
trial court clerk sent this Court the record of application.  We have no jurisdiction of article 11.07 writ
applications.  See Tex. Code Crim. Proc.
Ann. art. 11.05 (Vernon 1977); see also Nix v. State, 65 S.W.3d 664, 670 n. 26
(Tex. Crim. App. 2001).  Thus, it appears
the record was mistakenly sent to this Court rather than the Court of Criminal
Appeals.
          The
Clerk of this Court is, therefore, ordered to immediately forward the record in
this cause to the Court of Criminal Appeals as an 11.07 writ made returnable to
the Court of Criminal Appeals.
          Accordingly,
this cause is dismissed.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice Vance, and
          Justice Reyna
Appeal
Dismissed
Opinion
delivered and filed February 16, 2005
Do
Not Publish
[CR25]




[1]
Murphy filed a previous writ with the trial court dated September 27, 2004.  That writ is the subject of Murphy’s notice
of appeal in Cause Number 10-04-00366-CR. 
This writ of habeas corpus was filed on December 3, 2004, and is not a part of the referenced
appeal.